Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Acknowledgement of Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 6, 2022 has been entered.

Rejection based on 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-18, 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 11, the “(i.e. indication)” limitation is not understood.  It is unclear if the “indication” is a required element of the claim.   Moreover, it is unclear what the terminology is referring to.
	In claim 5, it is unclear how the “a material color” relates to the material color of the parent claim 1.
	In claim 14, the scope of the “tree-like” limitation is unclear.  It is unclear what is required of a structure to be “tree-like”.  Note MPEP 2173.05(d) – examples of claim language which have been held to be indefinite.

Claim Objections
	In claim 15, line 2, a space is missing in “parameterswhen”.

Allowable Subject Matter
	Claims  1-18, 20 and 21 would be allowable if amended to overcome the 36 U.S.C. rejection above.
In regard to the 35 U.S.C. 101 rejection of 6/9/2022, applicant’s amendment to the claims requiring the physical step of preparing the restoration is deemed sufficient in providing a practical application of the judicial exception and/or significantly more than the judicial exception because it requires the actual physical manipulation of a physical structure.
	In regard to the prior art, it is known in the prior art to provide a computer implemented method for specifying the color of a dental restoration wherein the color is based on the color of a neighboring tooth  (Touchstone 2008/0160485; paragraph [0011]) and other parameters including the underlying tooth structure and type of restoration (Touchstone, paragraph [0036]); the thickness of the restoration, shade of the underlying tooth, and reflectance properties of the material (Touchstone, paragraph [0037]).   The prior art of record, however, fails to reasonably teach applicant’s claimed sequential steps selecting a parameter wherein once selected “a next parameter is offered automatically to the user interface, wherein the selection is limited based on parameters which are dependent on one another.”  As applicant argues in their response in Touchstone all the parameters are entered at once.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712